Name: Council Regulation (EEC) No 3765/87 of 14 December 1987 fixing the Community producer price for tuna intended for the canning industry for the 1988 fishing year
 Type: Regulation
 Subject Matter: fisheries;  prices
 Date Published: nan

 No L 355/6 Official Journal of the European Communities 17. 12. 87 COUNCIL REGULATION (EEC) No 3765/87 of 14 December 1987 fixing the Community producer price for tuna intended for the canning industry for the 1988 fishing year Whereas , on the basis of the criteria laid down in Article 1 7 (4) of the abovementioned Regulation , the price for the 1988 fishing year should be decreased, THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community. Having regard to Council Regulation (EEC) No 3796/81 of 29 December 1981 on the common organization of the market in fishery products ('), as amended by the 1985 Act of Accession and in particular Article 17 (5) thereof, Having regard to the proposal from the Commission , Whereas Article 17 (4) of Regulation (EEC) No 3796/81 provides that a Community producer price shall be fixed for tuna intended for the canning industry ; HAS ADOPTED THIS REGULATION : Article 1 The Community producer price for the fishing year 1 January to 31 December 1988 for tuna for the canning industry and the category to which it relates are hereby fixed as follows : (ECU/tonne) Product Commercial specifications Communityproducer price Yellowfin Whole , weighing more than 10 kg each 1 278 Article 2 This Regulation shall enter into force on 1 January 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 14 December 1987 . For the Council The President L. GAMMELGAARD (') OJ No L 379 , 31 . 12 . 1981 , p. 1